Case 4:20-cv-00896-ALM-KPJ Document 20-19 Filed 12/28/20 Page 1 of 2 PageID #: 211




      1
                                          Exhibit R
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             94
Case 4:20-cv-00896-ALM-KPJ Document 20-19 Filed 12/28/20 Page 2 of 2 PageID #: 212




       1
       2
       3   1 . t if. F -u't:ple Lira.' -3.0 = 5


       4
       5
       6        ryot; :lel5:e ;CJ Page jol .'i I s:il' be ao 9 r e:er91 vM- 14 ays. After
           J tia:. vdu .'.il' te asl'ed to e f f r l yc.. '.. 'ant :o Ger^3^e^•l;.• de;e:e it.
       7
       8          re Z' si/t ;c ¦.vaot t:i t£2 r ti irceejs r eele:rg t-i s page"
           i
       9
      10                                                                   | Delete Page
      11
           ¦rge P32?s
      12
      13
           uno'/e Pane                            Oetetna :yoi.r. paaeiTiesrs tdflt rfibo y il te itte . c, se
      14
      15
      36
      17
      18
      19
      20
      21
      22
     23
      24
     25
     26
     27
     28

                                                                      95
